DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-16 are cancelled.
Claims 1-13 are allowed.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 03/15/2022 is acknowledged.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts, either alone or in combination, that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “when the corresponding general memory bit is marked a good bit, coupling the corresponding general memory bit to one of the plurality of the input/output terminals; and when the corresponding general memory bit is marked the defective bit, selecting and coupling the corresponding general memory bit to one of the plurality of the input/output terminals based on a corresponding selection signal.”
	As per claim 3, the examiner found no prior arts, either alone or in combination, that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “wherein each of the plurality of selection signals comprises a response data, and a position of the response data in each of the plurality of selection signals is determined by a first bit repair data corresponding thereto; wherein the plurality of first bit repair data and the plurality of selection signals are used to select and couple a plurality of good memory bits of the plurality of memory bits to the plurality of input/output terminals, respectively; wherein each of the plurality of first bit repair data is configured to mark whether a corresponding general memory bit is a defective bit.”
	As per claim 9, the examiner found no prior arts, either alone or in combination, that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “generating a selection signal based on Mth~(M+N)th ones of the plurality of bit repair data, wherein M and N are integers higher than 0; and based on the selection signal, selecting and coupling a good bit of Mth~(M+N)th memory bits to one of the plurality of input/output terminals.”
	As per claim 10, the examiner found no prior arts, either alone or in combination, that teach or fairly suggest each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “wherein a Mth determination circuit of the plurality of determination circuits generates a selection signal based on Mth~(M+N)th ones of the plurality of bit repair data, and M and N are integers higher than 0; wherein each of the plurality of bit repair data is used to mark whether a corresponding memory bit is a defective bit; wherein the selection signal is used to select and couple a good memory bit of Mth~(M+N)th memory bits to one of the plurality of the input/output terminals.”
	Claims 2, 4-8, 11-13 depend either directly or indirectly on claims 1, 3 or 10 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2021/0,042,188 A1 discloses a memory capable of replacing failing bit cells by reserving a particular row and/or column as back-up bit cells.
PG Pub. 2020/0,111,541 A1 discloses a memory device capable of determining a defective bit line and repairing the failing bit line with a spare bit line.
PG Pub. 2019/0,354,479 A1 discloses configuring a forwarded code word as spare bits and operate as spares to replace bits designated to have failed of the code word.
PG Pub. 2019/0,087,291 A1 teaches using a repair data to indicate a memory failure in one of the memory array columns and determining the column repair location where bits will be shifted from the failing column to an adjacent passing column.
PG Pub. 2016/0,041869 A1 discloses a solid-state drive determining stuck bits from a stuck bit line and replacing such bit lines with spare data area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        April 22, 2022